Exhibit 10.18

AMENDMENT

TO THE DOMINION RESOURCES, INC.

NEW BENEFIT RESTORATION PLAN

AMENDMENT, effective January 1, 2007, to the Dominion Resources, Inc. New
Benefit Restoration Plan (the “Plan”).

Dominion Resources, Inc. (the “Company”) maintains the Plan, as originally
effective as of January 1, 2005. The Board of Directors of the Company or its
delegate has the power (pursuant to Section 8.1 of the Plan) to amend the Plan
and has delegated certain authority to amend such plan to the Dominion Resources
Services, Inc. CEO (the “Services CEO”). Pursuant to such delegation, the
Services CEO can authorize amendments that do not materially increase or enhance
benefits to be provided under the Plan.

The Administrative Benefit Committee of the Company’s Board of Directors (the
“Committee”) has the authority under the Plan to determine the actuarial and
other factors to be used in calculating the lump-sum equivalent value of accrued
Plan benefits. In its December 12, 2006 meeting, the Committee recommended that
a set rate of 4% be established for the actuarial discount rate for lump-sum
distributions under the Plan during calendar years 2007 through 2009.

NOW, THEREFORE, effective January 1, 2007, Section 1.12 of the Plan is hereby
amended in its entirety as follows:

1.12 “Lump Sum Equivalent” means a single lump sum payment that is actuarially
determined as the amount required to provide an after-tax monthly payment equal
to the after-tax amount of the Monthly Benefit payable for the period determined
under Section 3.1(b). Effective for distributions occurring on or after
January 1, 2007 and on or before December 31, 2009, unless otherwise determined
by the Administrative Benefit Committee, the actuarial discount rate for
determinations of the Lump Sum Equivalent shall be 4 percent (4%). Beginning
January 1, 2010, the actuarial discount rate shall be determined by the
Administrative Benefit Committee. The actuarial determination shall be computed
using any other actuarial or other factors as determined by the Administrative
Benefit Committee. The after-tax amounts shall be based on Federal income and
FICA tax rates and the state income tax rate for the residence of the
Participant at the date of the payment, as determined by the Administrative
Benefit Committee.